   Case 3:19-cv-00329-RGJ Document 1 Filed 04/30/19 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 SELENA PEELER                                   )
                                                 )
                 PLAINTIFF                       )
                                                 )
 v.                                              )                          3:19-CV-329-RGJ
                                                          CIVIL ACTION NO. _________________
                                                 )
 METALSA STRUCTURAL                              )
 PRODUCTS, INC                                   )
                                                 )
                DEFENDANT                        )

                                           COMPLAINT

                                            I. PARTIES

        1.       The Plaintiff, Selena Peeler        Peeler     n Elizabethtown, Hardin County,

Kentucky resident.

        2.       The Defendant, Metalsa Structural Prodcuts, Inc.         Metalsa           Foreign

Corporation operating and conducting business in Elizabethtown, Hardin County, Kentucky.

                                II. JURISDICTION AND VENUE

        3.

pursuant to 29 USC §2601 et. seq.,

USC §12101 et. seq. and the Kentucky Workers Compensation Act, KRS 341.197.

        4.       This Court has original jurisdiction pursuant to the provisions of 29 USC §2601 et.

seq. and 42 USC §12101 et. seq.

        5.       Venue is proper in this district because the actions giving rise to this Complaint

occurred in this judicial district. Further, Defendant Metalsa operates and conducts business within

this judicial district.




                                                     1
  Case 3:19-cv-00329-RGJ Document 1 Filed 04/30/19 Page 2 of 10 PageID #: 2




                               III. FACTUAL BACKGROUND

        6.     Peeler is a former employee of Metalsa.

        7.     Peeler was employed by Metalsa in the position of product technician.

        8.     Peeler began her employment with Metalsa in February of 2015 and was employed

with Metalsa for four (4) years.

        9.     Metalsa                      within the meaning of the FMLA, ADA, and KRS

342.197 at all times relevant to this Complaint.

        10.    Peeler

relevant to this Complaint.

        11.    During the course of Peeler s employment, in approximately July 2017,

infant son was born                                                                         nts

and medical treatment, for which Peeler applied for leave pursuant to the Family Medical Leave

Act (FMLA) in mid to late 2017, which was approved.

        12.



about

and treating Peeler less favorably than other employees who were not on FMLA. Many employees

who regularly missed work, including Chelsea Dean, Blake Humphrey, and Seth Oberdorf, were



while Peeler was issued points for every absence even when they were FMLA qualifying or related

to her later-occurring workplace injury

        13.    Because Williams continued to harass and retaliate against her for FMLA use,

Peeler made



                                                   2
  Case 3:19-cv-00329-RGJ Document 1 Filed 04/30/19 Page 3 of 10 PageID #: 3




approximately August 2017, and although not required, Peeler submitted documentation to the HD

                                                                                            resulting

medical treatment, in an effort to stop any further harassment or retaliation by Williams

       14.

after Peeler reported a workplace injury to her right hip in August 2018 and following several other




attendance points to them while allowing others who missed to be excused. Upon information and

belief, two of these females were also terminated by Metalsa.

       15.     Although Peeler first reported and submitted an incident report regarding her

workplace injury in July or August of 2018, Metalsa failed to report it as a workplace injury and




from her primary care physician and later at the Emergency Department at Jewish South hospital

when her pain became increasingly more severe.

       16.     Although Delgato advised that they would allow Peeler to sit down between cycles

(which Metalsa already apparently allowed all employees in Peele



allowing other workers to keep their chairs and to continue sitting between cycles. Williams stated,




       17.     After a follow up with her primary care physician on or around November 28, 2018,

Peeler was released to return without restrictions on December 3, 2018; however because she was



                                                 3
  Case 3:19-cv-00329-RGJ Document 1 Filed 04/30/19 Page 4 of 10 PageID #: 4




still in significant pain after receiving a steroid shot, Peeler was not able to return and advised

Metalsa that she needed additional medical treatment for her injury. Peeler was issued an

attendance point for this date (which was ultimately used later as a means to terminate her) despite



Peeler being advised that she would not be assessed a point for this day.

       18.     Finally, on or around December 4, 2018, after making several complaints regarding




it was possibly work-related after all. Peeler was diagnosed with bursitis which was determined to

be a work-

insurance carrier.

       19.     Peeler was released to return to work on December 5, 2018 with light-duty

restrictions of sit-down duty only and walk only as tolerated. Immediately upon her return and

submitting her work restrictions to a Metalsa nurse, Jackie Cottrell

Williams became agitated and responded that he did not have any work available for Peeler and

stormed off.

        20.    Cottrell asked if Peeler could do some of her regular work, but Peeler advised that

even some of the work which allowed for periodic sitting required her to lift and carry very heavy

equipment, which was outside of her work restrictions. Cottrell immediately became angry and

told Peeler she would have to report to the safety office. Upon arriving in the safety office, Cottrell



                                                                                                he HD




                                                  4
  Case 3:19-cv-00329-RGJ Document 1 Filed 04/30/19 Page 5 of 10 PageID #: 5




       21.

experiencing, she was taken off work until approximately January 3, 2019 at which point she was

released with light-duty restrictions again. Metalsa continued to issue work to Peeler that violated

her work restrictions of which Peeler made complaints to her orthopedic physician and to her




        22.    On January 21, 2019, Peeler reapplied for FMLA leave to care for her son and for

her own serious health conditions, which was denied because she had allegedly only worked

1,234.92 hours of the required 1,250. Peeler waited until February 22, 2019 to submit another



time alleging that she had only worked 1,179.85 hours; over 55 hours less than what Metalsa had



FMLA entitlement and continued to assess absences related to

against her.

       23.     Metalsa also failed to allow Peeler to utilize other leave options that she had



her work-related injury, as she had been previously allowed to do and as others were being allowed

to do who were not injured or on FMLA. Peeler was subsequently terminated for attendance after

                                                                                            asthma,

which was later denied without explanation.

       24.     Following her termination, Metalsa has failed to pay Peeler for her earned but

unused vacation time.




                                                 5
   Case 3:19-cv-00329-RGJ Document 1 Filed 04/30/19 Page 6 of 10 PageID #: 6




        25.     At the time of her termination from Metalsa, Peeler still had significant personal

days and vacation time available to her.

        26.     Peeler s bursitis diagnoses constitutes a disability under the American with



under the Fam                                                                     et. seq.

        27.     Metalsa failed to provide information to Peeler regarding Peeler         rights and

responsibilities pursuant to the FMLA which would have covered her for any days missed related

to her or her son s serious health conditions

notice requirements. Metalsa also failed to accurately track Peeler s FMLA eligibility and dates

used for FMLA.

        28.     Metalsa failed to accommodate Peeler s disabilities and discharged Peeler.

        29.     Metalsa was aware of Peeler s disabilities prior to discharging her.

        30.     Metalsa perceived and regarded Peeler as having disabilities prior to discharging

her.

        31.     Following her termination, Peeler filed an EEOC claim against Metalsa, case

number 474-2019-00563 for disability discrimination and retaliation on or around March 7, 2019.

                          III.   CLAIMS AND CAUSES OF ACTION

         COUNT I.         VIOLATIONS OF THE FAMILY MEDICAL LEAVE ACT
                                   (INTERFERENCE)

        32.     Peeler re-alleges all allegations contained in paragraphs 1 through 31 above as if

fully set forth herein.

        33.     Peeler was an eligible employee under the FMLA and at the time of her leave,

Peeler had been employed by Metalsa for at least twelve (12) months.




                                                 6
   Case 3:19-cv-00329-RGJ Document 1 Filed 04/30/19 Page 7 of 10 PageID #: 7




        34.     Peeler properly notified Metalsa of her need for leave for hers and her son s serious

health conditions.

        35.     Peeler was entitled to receive leave pursuant to the FMLA.

        36.     Metalsa failed to provide proper and accurate notice to Peeler regarding her FMLA

entitlement and designating the dates upon which her FMLA had been approved or denied.

        37.     Metalsa

FMLA.

        38.     As a result of Metalsa                              Peeler has been damaged in an

amount in excess of the minimum jurisdictional limits of this Court.

         COUNT II.        VIOLATIONS OF THE FAMILY MEDICAL LEAVE ACT
                                   (RETALIATION)

        39.     Peeler re-alleges all allegations contained in paragraphs 1 through 38 above as if

fully set forth herein.

        40.     Peeler was an eligible employee under the FMLA.

        41.     Metalsa retaliated against Peeler by assessing attendance points against Peeler and

for terminating Peeler for taking FMLA-qualifying absences.

        42.     Metalsa

FMLA.

        43.     As a result of Metalsa                              Peeler has been damaged in an

amount in excess of the minimum jurisdictional limits of this Court.

        COUNT III. VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT/

                                                  DISABILITY

        44.     Peeler re-alleges all allegations contained in paragraphs 1 through 43 above as if

fully set forth herein.

                                                  7
   Case 3:19-cv-00329-RGJ Document 1 Filed 04/30/19 Page 8 of 10 PageID #: 8




           45.   Metalsa terminated Peeler s employment on the basis of a disability and/or a

                                                                         42 USC §12101 et. seq.

           46.   As a result of Metalsa                             Peeler has been damaged in an

amount in excess of the minimum jurisdictional limits of this court.

           COUNT IV. VIOLATIONS OF THE AMERICANS WITH DISABILITIES
                    ACT/           FAILURE TO PROVIDE A REASONABLE
                                    ACCOMMODATION

           47.   Peeler re-alleges all allegations contained in paragraphs 1 through 46 above as if

fully set forth herein.

           48.   Peeler was a qualified individual with a disability under the ADA, 42 USC §12101

et. seq.

           49.   Metalsa failed to reasonably accommodate Peeler s disability in violation of 42

USC §12101 et. seq.

           50.   As a result of Metalsa                             Peeler has been damaged in an

amount in excess of the minimum jurisdictional limits of this court.

                           COUNT V. VIOLATIONS OF KRS 342.197

           51.   Peeler re-alleges all allegations contained in paragraphs 1 through 50 above as if

fully set forth herein.

           52.   Metalsa discharged Peeler in violation of the anti-retaliation provisions of

Kentucky Revised Statutes, Chapter 342 et. seq., and KRS 342.197.

           53.   As a result of Metalsa                              Peeler has been damaged in an

amount in excess of the minimum jurisdictional limits of this Court.




                                                  8
   Case 3:19-cv-00329-RGJ Document 1 Filed 04/30/19 Page 9 of 10 PageID #: 9




    COUNT VI.                                                               EES AND COSTS

        54.     Peeler re-alleges all allegations contained in paragraphs 1 through 53 above as if

fully set forth herein.

        55.     Peeler is mandatorily entitled to recover her                                   t to

the provisions of the FMLA, ADA and KRS 342.197.

                                 IV.       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Selena Peeler, respectfully prays that she be awarded the

following relief and all other relief to which she may be entitled against the Defendant, Metalsa

Structural Products, Inc.:

        A.      Trial by jury;

        B.      Judgment against Defendant on all claims asserted herein;

        C.      Compensatory and actual damages including but not limited to past and future lost

wages and past and future lost benefits;

        D.      Compensatory damages including but not limited to emotional distress, mental

anguish, humiliation and embarrassment;

        E.      All statutory remedies provided by the FMLA and the ADA;

        F.

FMLA;

        G.      Equitable relief in the form of reinstatement, promotion and/or front pay;

        H.      Punitive damages to punish and deter similar future unlawful conduct;

        I.      An award of statutory attorney fees, expert witness fees, costs and expenses;

        J.      Statutory interest on all monetary damage awards, verdicts, or judgments; and




                                                 9
Case 3:19-cv-00329-RGJ Document 1 Filed 04/30/19 Page 10 of 10 PageID #: 10




    K.    All other and additional relief to which Peeler may be entitled.


                                        Respectfully submitted,

                                        THE ZOPPOTH LAW FIRM


                                        /s/ Amanda R. Walker_______________
                                        Amanda R. Walker
                                        Bradley S. Zoppoth
                                        635 W. Main Street, Suite 400
                                        Louisville, KY 40202
                                        (502) 568-8884
                                        arw@zoplaw.com
                                        bsz@zoplaw.com
                                        Counsel for the Plaintiff, Selena Peeler




                                           10
